The Court

at first thought this a rule of course; but on the counsel’s observing that proof of service was by the act required to be made to the satisfaction of the court, and that the manner of the service would, according to the act, vary in particular cases, the court seemed to coincide, but said that the rule must' be drawn up as the party should be advised. [2]
Motion granted.

 Tho New York Code of Proceedure (secs. 69 and 448) provides: The *14distinction between actions at law and suits in equity, and the forms of all such actions and suits, heretofore existing, are abolished; and there shall be in this state, hereafter, but one form of action for the enforcement or protection of private rights and the redress of private wrongs, which shall be denominated a civil action.
The provisions of the Revised Statutes relating to the partition of lands, tenements and hereditaments, held or possessed by joint tenants or tenants in common, shall apply to actions for such partition brought under this act, so far as the same can be so applied to the substance and subject-matter of the action, without regard to its form.